Per Curiam.
This is an action of trespass on the case for negligence arising out of a collision between two trucks. The case was tried to a jury in the superior court and resulted in a verdict for the plaintiff for $16,500. The defendant’s motion for a new trial was denied and the case is before us on his bill of exceptions to such denial and to other exceptions taken to rulings during the trial.
■The court as constituted at the time the case was decided *89being evenly divided as to the merits of defendant’s exception to the denial of his motion for a new trial, the verdict stands, and the case is remitted to the superior court for entry of judgment thereon.
Kirshenbaum & Kirshenbaum, for plaintiff.
James E. Flannery, for defendant.